Citation Nr: 1732811	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a video conference hearing before the undersigned in September 2013.  A transcript of the hearing is associated with the claims folder. 

In July 2014 and September 2016, the Board remanded the claim for further development.  The claim has been returned to the Board for further appellate review.  As will be discussed further, the Board finds that the AOJ did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that while this case was in remand status, entitlement to service connection for PTSD, with depressive disorder NOS was established by a March 2017 Appeals Management Center (AMC) rating decision, effective from September 1, 2008.  This grant of service connection for PTSD merged the claim for entitlement to service connection for PTSD and the claim for an increased rating in excess of 30 percent for depressive disorder, and the issue has been recharacterized as noted above.  As the claim for a rating in excess of 30 percent is still at issue, that issue is still on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, further development is necessary for the issue of entitlement to a rating in excess of 30 percent for PTSD with depressive disorder NOS, prior to appellate review.

In the September 2016 remand, the AOJ was directed to specifically have the VA examiner comment on any difficulty the Veteran has establishing and maintaining effective work and social relationships due to his depressive disorder, now rated as PTSD with depressive disorder.  While the examiner mentioned the Veteran's report at the examination of isolation and problems with aggression at work, there was no specific comment on how those symptoms, along with the other evidence in the claims file regarding effective work and social relationships, impacts his ability to establish and maintain effective work and social relationships due to his psychiatric disability.  Accordingly, the Board finds that remand is again necessary to obtain an addendum opinion in order to be incompliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the January 2017 VA examiner who conducted the psychiatric examination, or (if that examiner is unavailable) to another examiner for further examination and an addendum opinion.  

The examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Specifically comment on any difficulty the Veteran has establishing and maintaining effective work and social relationships due to his PTSD with depressive disorder NOS.  The comment should take into account the following:  Veteran's February 2009 report of feeling numb and detached from others, activities, and his surroundings; May 2009 PTSD initial assessment report of difficulty controlling his temper and being argumentative; September 2009 VA examination report of aggression and argumentativeness with co-workers and the examiner's note that the Veteran's psychosocial impairment was evidenced in his restricted social network and difficulty in occupational settings due to interpersonal conflicts; Veteran's January 2010 statement that he had problems dealing with co-workers; December 2012 statement he had trouble with social interactions (family/work) and isolation; September 2013 hearing testimony regarding aggression and isolation; and reports at the January 2017 VA examination of social isolation and problems at work with aggression.  

2.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




